The respondent's petition for certification to appeal from the Appellate Court, 184 Conn.App. 101, 194 A.3d 780 (2018), is granted, limited to the following issues:"1. When a habeas petitioner claims that the criminal trial court erred by, omitting jury instructions on the intent element of kidnapping pursuant to State v. Salamon, 287 Conn. 509, 949 A.2d 1092 (2008), is harm measured in accordance with Brecht v. Abrahamson, 507 U.S. 619, 113 S.Ct. 1710, 123 L.Ed. 2d 353 (1993), or Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed. 2d 35 (1999)?"2. Did the Appellate Court properly conclude that the absence of a Salamon instruction at the petitioner's criminal trial was not harmless error?"McDONALD and MULLINS, Js., would deny the petition.